Appellate Case: 21-1284     Document: 010110766188      Date Filed: 11/09/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                      November 9, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  MICHAELLA LYNN SURAT,

        Plaintiff - Appellee,

  v.                                                         No. 21-1284

  RANDALL KLAMSER, in his individual
  capacity,

        Defendant - Appellant,

  and

  CITY OF FORT COLLINS, COLORADO,
  a municipality,

        Defendant.
                          _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                        (D.C. No. 1:19-CV-00901-WJM-NRN)
                        _________________________________

 Andrew D. Ringel, Hall & Evans, L.L.C., Denver, Colorado (Mark S. Ratner, Hall &
 Evans, L.L.C., Denver, Colorado; and John R. Duval, Deputy City Attorney, Fort Collins,
 Colorado, with him on the briefs), for Defendant – Appellant.

 Catherine E. Ordoñez, Killmer, Lane & Newman, LLP (Andrew McNulty and David A.
 Lane with her on the brief), Denver, Colorado, for Plaintiff – Appellee.
                         _________________________________

 Before BACHARACH, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

 McHUGH, Circuit Judge.
Appellate Case: 21-1284    Document: 010110766188        Date Filed: 11/09/2022    Page: 2



                          _________________________________

       Plaintiff-Appellee Michaella Lynn Surat brought this action pursuant to 42

 U.S.C. § 1983 against Defendant-Appellant Officer Randall Klamser, alleging he

 violated her right to be free from excessive force during her arrest for misdemeanor

 charges of obstructing a peace officer and resisting arrest. Officer Klamser moved to

 dismiss based on Heck v. Humphrey,1 arguing Ms. Surat’s claim was barred by her

 underlying convictions. The district court granted Officer Klamser’s motion, in part,

 holding that Heck did not bar Ms. Surat’s claim that Officer Klamser used excessive

 force to overcome her resistance when he slammed her face-first into the ground.

       Officer Klamser then moved for summary judgment based on qualified

 immunity, but the district court denied his motion. The district court concluded a

 reasonable jury could have found Officer Klamser used excessive force to overcome

 Ms. Surat’s resistance to arrest. Additionally, the district court determined Officer

 Klamser’s force violated clearly established law. In this interlocutory appeal from the

 denial of summary judgment, Officer Klamser asserts the district court erred because

 his use of force was reasonable and, alternatively, because the law did not clearly

 establish that his action during the arrest violated the Fourth Amendment.

       Although we agree with the district court that Officer Klamser’s use of force

 violated the Fourth Amendment, we disagree that clearly established law existing at




       1
           512 U.S. 477 (1994).

                                            2
Appellate Case: 21-1284    Document: 010110766188          Date Filed: 11/09/2022    Page: 3



 the time of the incident would have put a reasonable officer on notice that his

 conduct was unlawful. Accordingly, we reverse.

                                 I.     BACKGROUND

                                  A.     Factual History

       In reviewing an interlocutory appeal from the denial of summary judgment

 based on qualified immunity, this court “must accept any facts that the district court

 assumed in denying summary judgment.” Amundsen v. Jones, 533 F.3d 1192, 1196

 (10th Cir. 2008). Accordingly, we draw our facts from the district court’s summary

 judgment order, in which the district court viewed the evidence in the light most

 favorable to Ms. Surat as the nonmoving party. We also include facts the parties do

 not dispute on appeal. See Walker v. City of Orem, 451 F.3d 1139, 1155 (10th Cir.

 2006) (noting the “reviewing court need not look solely to plaintiff’s version of facts

 where facts are undisputed”).

       In April 2017, Ms. Surat was celebrating her twenty-second birthday at a bar in

 Fort Collins, Colorado. At approximately 11:12 p.m., two Fort Collins police officers,

 Officer Garrett Pastor and Officer Klamser, were dispatched to the bar in response to a

 reported disturbance involving Ms. Surat’s then-boyfriend, Mitchell Waltz. While Officer

 Pastor spoke with Mr. Waltz, Officer Klamser spoke with the bar’s bouncer. Ms. Surat

 attempted to exit the bar and “lightly bump[ed] [Officer] Klamser” as she walked past

 him. App. Vol. 5 at 93.

       Ms. Surat approached Mr. Waltz and tried to walk away from the scene with him.

 Upon learning from the bouncer that Mr. Waltz was involved in the disturbance, Officer

                                             3
Appellate Case: 21-1284     Document: 010110766188          Date Filed: 11/09/2022      Page: 4



 Klamser yelled to Officer Pastor that Mr. Waltz was not free to go. Officer Pastor began

 interviewing Mr. Waltz and Ms. Surat tried “to walk toward [Mr.] Waltz.” Id. at 94.

 Officer Klamser, “standing six feet tall and weighing approximately 200 pounds,”

 blocked the 115-pound Ms. Surat from obstructing Officer Pastor’s interview. Id. at 97.

 He “placed [Ms.] Surat under arrest and held her by her wrist.” Id. at 94. In response,

 Ms. Surat “attempted to pry [Officer Klamser’s] fingers off of her arm and pawed at [his]

 arms.” Id. Officer Klamser then used a takedown maneuver, “throwing [Ms.] Surat to the

 ground to subdue her.” Id. Ms. Surat “sustained a concussion, cervical spine strain,

 contusions to her face, and bruising on her arms, wrists, knees, and legs.” Id.

        After the incident, Ms. Surat was charged with obstructing a peace officer and

 resisting arrest. Ms. Surat pleaded not guilty to both charges and asserted a theory of self-

 defense, arguing she used physical force against Officer Klamser to defend herself “from

 what a reasonable person would believe to be the use . . . of unlawful physical force.”

 App. Vol. 4 at 201. The jury rejected her theory of self-defense and convicted her of both

 charges.

                                 B.      Procedural History

        In March 2019, Ms. Surat filed a complaint in the United States District Court for

 the District of Colorado, alleging Officer Klamser violated her constitutional rights by

 subjecting her to excessive force during her arrest.2 She alleged that in executing her


        2
         Ms. Surat also asserted a municipal liability claim against the City of Fort
 Collins (“City”) under Monell v. Dep’t of Social Services, 436 U.S. 658 (1978),
 alleging Officer Klamser’s excessive force was consistent with the City’s

                                               4
Appellate Case: 21-1284     Document: 010110766188          Date Filed: 11/09/2022         Page: 5



 arrest, Officer Klamser “used greater force than would have been reasonably necessary to

 effect the seizure . . . by, among other things, pulling her arm by her wrist and throwing

 her face-first to the sidewalk.” App. Vol. 1 at 32.

        Officer Klamser filed a motion to dismiss Ms. Surat’s Complaint pursuant to

 Federal Rule of Civil Procedure 12(b)(6). He argued the court should dismiss Ms. Surat’s

 excessive force claim because it was barred by Heck, as she relied on facts contrary to her

 convictions for resisting arrest and obstructing a peace officer. The district court granted

 in part and denied in part Officer Klamser’s motion. The court dismissed with prejudice

 Ms. Surat’s excessive force claim “except to the extent [Ms.] Surat claim[ed] [Officer]

 Klamser used excessive force to overcome her resistance to arrest.” Id. at 154. Because

 the court understood Ms. Surat to be challenging both the takedown and the initial force

 of grabbing her arm that triggered her resistance, it concluded Heck barred only the latter

 portion of her excessive force claim. In denying in part Officer Klamser’s motion to

 dismiss, the district court noted Ms. Surat had a “formidable” burden ahead of her in

 litigating this claim:

        if [Officer] Klamser ever asserts qualified immunity (he ha[d] not done so in
        the Motion to Dismiss), then [Ms.] Surat’s burden is even more formidable.
        She must prove that it was clearly established as of April []2017, that a police
        officer attempting to effect a[n] arrest and being subjected to or threatened
        with physical force or violence, or facing a substantial risk of bodily injury,
        and who has already tried lawful lesser force to subdue the arrestee, cannot
        use the takedown maneuver used in this case to eliminate that actual or
        threatened force or risk of injury.



 unconstitutional practices and policies, and that the City failed to train Officer
 Klamser. This claim is not before us in this appeal.

                                               5
Appellate Case: 21-1284        Document: 010110766188         Date Filed: 11/09/2022        Page: 6



 Id. at 168 (referencing Ms. Surat’s conviction for resisting arrest pursuant to Colo. Rev.

 Stat. § 18-8-103(1)).

           After engaging in discovery, Officer Klamser filed a motion for summary

 judgment on the basis of qualified immunity. He argued Ms. Surat could not meet the

 “formidable” burden outlined by the district court because, in light of her obstruction of a

 peace officer and resistance to arrest convictions, his “takedown” of Ms. Surat was

 objectively reasonable and did not violate clearly established law. The district court

 denied the motion. In doing so, it first concluded Ms. Surat had established a genuine

 issue of material fact as to whether Officer Klamser’s use of a “takedown” violated

 Ms. Surat’s Fourth Amendment right to be free from excessive force given her

 misdemeanor offense, minimal resistance, and that she did not pose an immediate threat

 to Officer Klamser or others. The district court then concluded Officer Klamser was not

 entitled to qualified immunity because clearly established law would have put a

 reasonable officer on notice “that an officer may not use a takedown maneuver on an

 unarmed misdemeanant who poses little to no threat to the officer’s safety.” App. Vol. 5

 at 100.

           Officer Klamser timely appealed the district court’s ruling. Ms. Surat filed a

 motion to dismiss the appeal, arguing this court lacks appellate jurisdiction to review

 Officer Klamser’s arguments challenging the district court’s denial of summary

 judgment.




                                                 6
Appellate Case: 21-1284      Document: 010110766188         Date Filed: 11/09/2022       Page: 7



                                    II.    DISCUSSION

        Officer Klamser claims the district court erred in denying his summary judgment

 motion based on qualified immunity. We begin by setting forth the jurisdictional

 standards relevant to this appeal. After assuring ourselves of our jurisdiction, we address

 Officer Klamser’s qualified immunity arguments.

                                 A. Appellate Jurisdiction

        Ms. Surat contends we lack jurisdiction over this interlocutory appeal because the

 district court denied Officer Klamser’s motion for summary judgment based on a finding

 of disputed issues of material fact. We disagree that this finding precludes our appellate

 jurisdiction over Officer Klamser’s appeal.

        Generally, we may exercise jurisdiction only over appeals from “final decisions of

 the district courts of the United States.” 28 U.S.C. § 1291. “Orders denying summary

 judgment are ordinarily not appealable final decisions for purposes of § 1291.” Duda v.

 Elder, 7 F.4th 899, 909 (10th Cir. 2021) (quotation marks, brackets, and ellipsis omitted).

 Under the collateral order doctrine, however, we may also review “decisions that are

 conclusive on the question decided, resolve important questions separate from the merits,

 and are effectively unreviewable if not addressed through an interlocutory appeal.” Id.

 (quotation marks omitted). This doctrine allows us to review interlocutory appeals from

 “the denial of qualified immunity to a public official to the extent it involves abstract

 issues of law.” Id. (citing Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)) (quotation

 marks, brackets, and ellipsis omitted). Abstract issues of law are limited to “(1) whether

 the facts that the district court ruled a reasonable jury could find would suffice to show a

                                               7
Appellate Case: 21-1284      Document: 010110766188         Date Filed: 11/09/2022        Page: 8



 legal violation” and “(2) whether that law was clearly established at the time of the

 alleged violation.” Vette v. K-9 Unit Deputy Sanders, 989 F.3d 1154, 1162 (10th Cir.

 2021) (quotation marks omitted). Because of this limitation, we “generally lack[]

 jurisdiction to review factual disputes in this interlocutory posture,” including “the

 district court’s determination that the evidence could support a finding that particular

 conduct occurred.” Id. (internal quotation marks and ellipsis omitted). “[I]f a district

 court concludes a reasonable jury could find certain specified facts in favor of the

 plaintiff, we must usually take them as true—and do so even if our own de novo review

 of the record might suggest otherwise as a matter of law.” Id. (quotation marks and

 ellipsis omitted).3

        Ms. Surat argues we lack jurisdiction over this interlocutory appeal because “the

 district court’s denial of qualified immunity was based on a finding of material issues of

 fact.” Motion to Dismiss Appeal at 8 (citing Johnson v. Jones, 515 U.S. 304, 317 (1995);




        3
          This jurisdictional rule is subject to a few exceptions. If the district court
 does not specify “the particular charged conduct that it deemed adequately supported
 by the record, we may look behind the order denying summary judgment and review
 the entire record de novo to determine for ourselves as a matter of law which factual
 inferences a reasonable jury could and could not make.” Lewis v. Tripp, 604 F.3d
 1221, 1225 (10th Cir. 2010). “Second, when the ‘version of events’ the district court
 holds a reasonable jury could credit ‘is blatantly contradicted by the record,’ we may
 assess the case based on our own de novo view of which facts a reasonable jury could
 accept as true.” Id. at 1225–26 (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).
 Finally, this court “need not defer to the district court’s assessment of the reasonable
 factual inferences that arise from a complaint at the motion to dismiss stage.” Id. at
 1226. The first and third of these exceptions are inapplicable, and Officer Klamser
 has not advanced an argument in support of the second.

                                               8
Appellate Case: 21-1284      Document: 010110766188           Date Filed: 11/09/2022      Page: 9



 Behrens v. Pelletier, 516 U.S. 299, 313 (1996)).4 The Supreme Court has clarified that

 the “[d]enial of summary judgment often includes a determination that there are

 controverted issues of material fact, and Johnson [v. Jones] surely does not mean that

 every such denial of summary judgment is nonappealable.” Behrens, 516 U.S. at 312–13

 (citation omitted). Instead, “Johnson held, simply, that determinations of evidentiary

 sufficiency at summary judgment are not immediately appealable merely because they

 happen to arise in a qualified-immunity case.” Id. at 313. This court has jurisdiction to

 review denials of summary judgment based on a finding of material issues of fact by

 taking as true the facts the district court “conclude[d] a reasonable jury could find . . . in

 favor of the plaintiff” to consider “abstract questions of law.” Vette, 989 F.3d at 1162

 (internal quotation marks omitted). .

        Officer Klamser challenges the district court’s denial of his assertion of qualified

 immunity based on his view that the facts the district court determined a reasonable jury

 could find are inconsistent with the undisputed facts supporting Ms. Surat’s convictions

 for resisting arrest and obstructing a peace officer. Alternatively, he asserts Ms. Surat

 failed to demonstrate the right he allegedly violated was clearly established. Although

 there are moments where Officer Klamser’s briefing shades the facts in a light more

 favorable to him, we have jurisdiction to determine “whether the facts that the district

 court ruled a reasonable jury could find would suffice to show” Officer Klamser’s


        4
          Ms. Surat also argues we lack jurisdiction because the appeal is frivolous.
 But she does not explain why the frivolity of Officer Klamser’s appeal would affect
 our jurisdiction or move for sanctions pursuant to Federal Rule of Appellate
 Procedure 38.
                                                9
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022        Page: 10



  takedown of Ms. Surat during her arrest was unreasonable. Vette, 989 F.3d at 1162

  (quotation marks omitted). Given this view of the facts, we may review these abstract

  issues of law. Id. Similarly, we may also determine whether Ms. Surat’s constitutional

  right at issue was clearly established at the time of the alleged violation. Id. Being

  satisfied that we have jurisdiction over the abstract issues of law presented by Officer

  Klamser’s appeal, we deny Ms. Surat’s motion to dismiss the appeal.

                                   B. Qualified Immunity

         Before turning to the merits, we provide the standard of review and legal

  requirements of a qualified immunity defense. We then address Officer Klamser’s

  arguments to assess whether the district court correctly denied his motion for summary

  judgment. We conclude it did not. Although a reasonable jury could find Officer Klamser

  used excessive force, Ms. Surat has pointed to no clearly established law that would have

  put every reasonable officer on notice that the conduct violated the Fourth Amendment.

  Because Officer Klamser is entitled to qualified immunity, we reverse the order denying

  his motion for summary judgment.

  1.     Standard of Review and Legal Standard

         “We review the district court’s denial of summary judgment on qualified

  immunity grounds de novo, with our review limited to purely legal issues.” Quinn v.

  Young, 780 F.3d 998, 1004 (10th Cir. 2015). In applying this standard, we “ordinarily

  must accept the version of facts the district court assumed true at summary judgment.”

  Vette, 989 F.3d at 1162.



                                               10
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022       Page: 11



         Qualified immunity “protects ‘all but the plainly incompetent or those who

  knowingly violate the law.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)

  (quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015) (per curiam)). To overcome a qualified

  immunity defense, “the onus is on the plaintiff to demonstrate ‘(1) that the official

  violated a statutory or constitutional right, and (2) that the right was “clearly established”

  at the time of the challenged conduct.’” Quinn, 780 F.3d at 1004 (quoting Ashcroft v. al-

  Kidd, 563 U.S. 731, 735 (2011)) (emphasis omitted). As the plaintiff must satisfy both

  prongs of this analysis, we may address the prongs in any order. Id. But addressing both

  prongs of the test “promotes the development of constitutional precedent and is

  especially valuable with respect to questions that do not frequently arise in cases in

  which a qualified immunity defense is unavailable.” Pearson v. Callahan, 555 U.S.

  223, 236 (2009).

         Officer Klamser contends the district court erred in denying him qualified

  immunity for throwing Ms. Surat to the ground during her arrest for two reasons. First, he

  claims that her convictions for resisting arrest and obstructing a peace officer preclude

  this force from amounting to a constitutional violation. Second, even if he used excessive

  force during Ms. Surat’s arrest, Officer Klamser argues the law was not clearly

  established at the time such that every reasonable officer would know the level of force

  was unconstitutional. Although we agree with the district court that the force was

  excessive in violation of the Fourth Amendment, we conclude the district court erred in

  holding the law was clearly established at the time of the incident.



                                                11
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022         Page: 12



  2.     Constitutional Violation

         “When a plaintiff alleges excessive force during an investigation or arrest, the

  federal right at issue is the Fourth Amendment right against unreasonable seizures.”

  Tolan v. Cotton, 572 U.S. 650, 656 (2014). To assess reasonableness, we “look[] at the

  facts and circumstances as they existed at the moment the force was used, while also

  taking into consideration the events leading up to that moment.” Emmett v. Armstrong,

  973 F.3d 1127, 1135 (10th Cir. 2020). “The inquiry is an objective one, and one that

  considers the totality of the circumstances.” Vette, 989 F.3d at 1169. We must judge an

  officer’s use of force “from the perspective of a reasonable officer on the scene, rather

  than with the 20/20 vision of hindsight” and this “calculus of reasonableness must

  embody allowance for the fact that police officers are often forced to make split-second

  judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the

  amount of force that is necessary in a particular situation.” Graham v. Connor, 490 U.S.

  386, 396–97 (1989). “The ultimate question ‘is whether the officers’ actions are

  objectively reasonable in light of the facts and circumstances confronting them.’” Casey

  v. City of Fed. Heights, 509 F.3d 1278, 1281 (10th Cir. 2007) (quoting Graham, 490 U.S.

  at 397).

         Officer Klamser makes two arguments challenging the district court’s ruling that a

  reasonable jury could find his use of a takedown maneuver during Ms. Surat’s arrest

  violated her Fourth Amendment right to be free from excessive force. First, he argues the

  district court did not properly limit the facts to avoid implying the invalidity of her

  underlying convictions. Second, Officer Klamser argues, under the facts assumed by the

                                                12
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022     Page: 13



  district court, his use of force during Ms. Surat’s arrest did not amount to a constitutional

  violation. We take each argument in turn.

         a.     Scope of facts

         “The first step in assessing the constitutionality of [an official’s] actions is to

  determine the relevant facts.” Scott v. Harris, 550 U.S. 372, 378 (2007). Before

  considering the merits of Officer Klamser’s argument as to the first qualified

  immunity prong, we address his claim that the district court denied him qualified

  immunity by relying on facts inconsistent with Ms. Surat’s underlying convictions

  for obstructing a peace officer and resisting arrest, including the jury’s rejection of

  her theory of self-defense. In other words, Officer Klamser argues the district court

  erred in its consideration of the first qualified immunity prong by relying on facts

  barred by Heck.5


         5
           Ms. Surat argues this court lacks appellate jurisdiction over this argument
  because “[Officer] Klamser is dressing up a Heck challenge as a qualified immunity
  challenge.” Appellee’s Br. at 18. Courts generally decline to exercise jurisdiction
  over Heck rulings raised on interlocutory appeal from the denial of qualified
  immunity. See, e.g., Cunningham v. Gates, 229 F.3d 1271, 1284 (9th Cir. 2000)
  (holding that the denial of qualified immunity is an immediately appealable collateral
  order but Heck rulings are not because they are effectively reviewable on appeal);
  Sayed v. Virginia, 744 F. App’x 542, 547 (10th Cir. 2018) (unpublished) (collecting
  cases). But Officer Klamser does not ask us to review the district court’s Heck ruling.
  Instead, he has presented the legal question of the effect of Heck on the facts available to
  constitute a Fourth Amendment violation. This question falls within our jurisdiction for
  an interlocutory appeal. See Medina v. Cram, 252 F.3d 1124, 1130–31 (10th Cir. 2001)
  (noting we have jurisdiction over interlocutory qualified immunity appeals presenting
  “abstract issues of law” based on undisputed facts and facts assumed by the district
  court); see also El v. City of Pittsburgh, 975 F.3d 327, 338 (3d Cir. 2020) (noting during
  an interlocutory appeal that the district court’s determination on the first prong of
  qualified immunity “d[id] not implicitly undermine [the plaintiff’s] disorderly conduct
  conviction”).
                                               13
Appellate Case: 21-1284     Document: 010110766188        Date Filed: 11/09/2022       Page: 14



        In Heck, “the Supreme Court held that a plaintiff could not bring a civil-rights

  claim for damages under § 1983 based on actions whose unlawfulness would render

  an existing criminal conviction invalid.” Havens v. Johnson, 783 F.3d 776, 782 (10th

  Cir. 2015) (citing Heck, 512 U.S. at 480–87). However, “[a]n excessive-force claim

  against an officer is not necessarily inconsistent with a conviction for” resisting

  arrest. Id. “For example, the claim may be that the officer used too much force to

  respond to the [resistance] or that the officer used force after the need for force had

  disappeared.” Id. “To determine the effect of Heck on an excessive-force claim, the

  court must compare the plaintiff’s allegations to the offense he committed.” Id.

        In its ruling on Officer Klamser’s motion to dismiss, the district court framed

  the scope of permissible facts upon which Ms. Surat may rely without implying the

  invalidity of her underlying convictions:

        She must prove that it was clearly established as of April 6, 2017, that a
        police officer attempting to effect a[n] arrest and being subjected to or
        threatened with physical force or violence, or facing a substantial risk of
        bodily injury, and who has already tried lawful lesser force to subdue the
        arrestee, cannot use the takedown maneuver used in this case to eliminate
        that actual or threatened force or risk of injury.

  App. Vol. 1 at 168. Officer Klamser now argues the district court failed to apply this

  scope of permissible facts when considering his motion for summary judgment as to

  Ms. Surat’s excessive force claim.

        As an initial matter, Officer Klamser does not identify the facts he believes are

  inconsistent with Ms. Surat’s underlying convictions. Instead, he quotes large swaths

  of the district court’s fact section and legal analysis from the order denying his


                                              14
Appellate Case: 21-1284       Document: 010110766188      Date Filed: 11/09/2022     Page: 15



  motion for summary judgment and asks us to compare those facts with the statement

  from the court’s prior order. See, e.g., Appellant’s Br. at 20 (“As these excerpts from

  the District Court’s Order manifest, the District Court did not limit either its factual

  or legal analysis as it should have under Heck for the purpose of assessing Officer

  Klamser’s qualified immunity.”); Reply at 3 (“Any comparison of the [district court’s

  orders denying defendants’ motion to dismiss and motion for summary judgment] . . .

  demonstrates unequivocally the District Court’s factual recitation and legal analysis

  used facts to support [Ms. Surat’s] excessive force claim which were inconsistent

  with Heck.”). Without specifically identifying the facts he believes necessarily imply

  the invalidity of Ms. Surat’s convictions, Officer Klamser has not adequately

  presented this challenge.

        Moreover, the district court did not rely on facts inconsistent with Ms. Surat’s

  convictions to support the first prong of qualified immunity. “To determine the effect

  of Heck on an excessive-force claim, the court must compare the plaintiff’s

  allegations to the offense [s]he committed.” Havens, 783 F.3d at 782. The elements

  supporting Ms. Surat’s conviction for resisting arrest include,

        knowingly prevent[ing] or attempt[ing] to prevent a peace officer
        . . . from effecting an arrest of the actor or another, by: (a) [u]sing or
        threatening to use physical force or violence against the peace officer or
        another; or (b) [u]sing any other means which creates a substantial risk
        of causing bodily injury to the peace officer or another.

  Colo. Rev. Stat. § 18-8-103(1). The required elements supporting her conviction for

  obstructing a peace officer include, “using or threatening to use violence, force,

  physical interference, or an obstacle, [by] knowingly obstruct[ing], impair[ing], or

                                             15
Appellate Case: 21-1284     Document: 010110766188        Date Filed: 11/09/2022     Page: 16



  hinder[ing] the enforcement of the penal law or the preservation of the peace by a

  peace officer.” Id. § 18-8-104(1)(a). The jury also declined Ms. Surat’s theory of

  self-defense for each conviction, which included rejecting her assertion that she

  (1) used “physical force in order to defend herself . . . from what a reasonable person

  would believe to be the use . . . of unlawful physical force by [Officer Klamser];”

  (2) she “used a degree of force which a reasonable person would believe to be

  necessary for that purpose;” or (3) “she was not the initial aggressor, or, if she was

  the initial aggressor, she had withdrawn from the encounter and effectively

  communicated to [Officer Klamser] her intent to do so, and [he] nevertheless

  continued or threatened the use of unlawful physical force.” App. Vol. 4 at 201.

        In concluding Ms. Surat had met her burden on the first prong of qualified

  immunity, the district court relied on the following facts: (1) she was convicted of

  resisting arrest and obstruction of a peace officer; (2) she was a twenty-two-year-old,

  115-pound woman, who was unarmed, and restrained in a wrist hold by an officer

  twice her size. The district court also concluded a reasonable jury could find

  (3) Ms. Surat did not hit Officer Klamser or physically assault him as he attempted to

  place her in handcuffs, but that (4) she did use physical force to resist her arrest by

  pulling away from his grip, attempting to pry his fingers off of her arm, and pawing

  at his arms.

        These facts do not conflict with her underlying convictions for obstructing a

  peace officer or resisting arrest. The district court does not suggest Ms. Surat did not

  use physical force against Officer Klamser, or that her physical force was justified.

                                             16
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022      Page: 17



  Instead, it acknowledges she resisted arrest by using physical force against Officer

  Klamser. And the conclusion that the jury could find Ms. Surat used physical force

  rather than violence is not inconsistent with the elements of her convictions. See

  Colo. Rev. Stat. § 18-8-103(1) (prohibiting the use of “physical force or violence

  against the peace officer . . . or . . . any other means which creates a substantial risk

  of causing bodily injury to the peace officer”); id. § 18-8-104 (prohibiting the “us[e]

  or threat[] [of] violence, force, physical interference, or an obstacle”) (emphasis

  added). Ms. Surat’s use of physical force against Officer Klamser is also not

  inconsistent with a conclusion that she did not pose an imminent threat of danger to

  him, or that more than minimal force was unreasonable in response. Accordingly, we

  reject Officer Klamser’s Heck-based challenges to the district court’s assessment of

  the facts and turn to whether Ms. Surat has shown a reasonable jury could find Officer

  Klamser violated her Fourth Amendment right to be free from excessive force.

         b.     Graham factors

         The Supreme Court in Graham outlined three factors that guide the Fourth

  Amendment excessive force analysis: (1) “the severity of the crime at issue,”

  (2) “whether the suspect poses an immediate threat to the safety of the officers or others,”

  and (3) “whether [s]he is actively resisting arrest or attempting to evade arrest by flight.”

  Graham, 490 U.S. at 396. The district court concluded the first and second Graham

  factors weighed in favor of a determination that Officer Klamser employed excessive

  force, and the latter factor weighed slightly against such a determination. After weighing

  the factors and considering the totality of the circumstances, the district court concluded a

                                               17
Appellate Case: 21-1284     Document: 010110766188         Date Filed: 11/09/2022     Page: 18



  reasonable jury could find Officer Klamser’s takedown of Ms. Surat during her arrest

  violated her constitutional right to be free from excessive force. Our de novo review leads

  us to the same conclusion. We address each Graham factor below.

                i.     Severity of the crime

         The first Graham factor—“the severity of the crime at issue”—favors

  Ms. Surat because her conduct of resisting arrest and obstructing a peace officer,

  were not severe crimes. Graham, 490 U.S. at 396. In Colorado, obstructing a peace

  officer and resisting arrest are both class 2 misdemeanors.6 See Colo. Rev. Stat. § 18-

  8-103(4); id. at § 18-8-104(4). Although both crimes may be achieved by violent

  means, taken in the light most favorable to Ms. Surat, a jury could conclude she

  committed both crimes in a “particularly harmless manner,” Casey, 509 F.3d at 1281,

  where the only physical force she used was “attempt[ing] to pry [Officer] Klamser’s

  fingers off of her arm and paw[ing] at [his] arms,” App. Vol. 5 at 94. Because these

  are misdemeanor offenses and a jury could find they were committed in a nonviolent


         6
           In her original criminal complaint, Ms. Surat was charged with third-degree
  assault, a class 1 misdemeanor in violation of Section 18-3-204 of the Colorado
  Revised Statutes. This court has indicated we should consider the offense for which
  the officer thought he had probable cause. See Cortez v. McCauley, 478 F.3d 1108,
  1126–27 (10th Cir. 2007) (en banc) (a plaintiff has no claim for excessive force if the
  police “use no more force than would have been reasonably necessary if the arrest or
  the detention were warranted”); Fogarty v. Gallegos, 523 F.3d 1147, 1160 (10th Cir.
  2008) (“Assuming for the purposes of our independent excessive force analysis” that
  the defendant had committed a misdemeanor, even though the police had no probable
  cause to arrest him for that misdemeanor). But Officer Klamser does not argue this
  factor should be weighed in light of the initial charge for third-degree assault and
  instead relies on her misdemeanor conviction for resisting arrest. Accordingly, we do
  not address whether this factor would weigh differently based on suspicion of the
  assault charge.
                                               18
Appellate Case: 21-1284     Document: 010110766188         Date Filed: 11/09/2022     Page: 19



  manner, “the amount of force used should [be] reduced accordingly.” Fogarty, 523

  F.3d at 1160. Here, Ms. Surat’s misdemeanor offenses weigh against Officer

  Klamser’s use of the takedown maneuver during her arrest.

                ii.    Immediacy of threat

         The second factor, “whether the suspect poses an immediate threat to the

  safety of the officer[] or others,” Graham, 490 U.S. at 396, “is undoubtedly the ‘most

  important’ and fact intensive factor in determining the objective reasonableness of an

  officer’s use of force,” Pauly v. White, 874 F.3d 1197, 1215–16 (10th Cir. 2017)

  (quoting Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010)). The district court

  concluded this factor favors Ms. Surat. We agree.

         In evaluating this factor, this court “must look at whether the officers or others

  were in danger at the precise moment that they used force.” Emmett, 973 F.3d at 1136

  (internal quotation marks omitted). Under the version of facts assumed true by the

  district court at summary judgment, Ms. Surat did not pose an immediate threat to

  Officer Klamser or anyone else at the moment Officer Klamser slammed her

  violently to the ground. Instead, it is undisputed that Officer Klamser held Ms. Surat

  by the wrist, she was unarmed, and she weighed eighty-five pounds less than Officer

  Klamser. Although Ms. Surat used minimal physical force against Officer Klamser

  by attempting to pry his fingers off of her arm and pawing at him, this did not place

  Officer Klamser or others in immediate danger. Officer Klamser argues Ms. Surat

  used more force in resisting arrest than acknowledged by the district court, but we do

  not credit his version of events in this interlocutory posture. See id. at 1135. If the

                                              19
Appellate Case: 21-1284      Document: 010110766188         Date Filed: 11/09/2022      Page: 20



  case proceeded to trial, “the factfinder w[ould] have to decide” whether Ms. Surat

  was a threat to the officers, id., but at this stage, we “accept the version of facts the

  district court assumed true at summary judgment,” Vette, 989 F.3d at 1162. Under these

  circumstances, Ms. Surat posed a minimal safety threat at the moment Officer

  Klamser threw her to the ground, and the second Graham factor weighs against

  Officer Klamser’s use of significant force.

                iii.   Resistance or evasion

         As to the third factor, we evaluate whether the suspect “attempt[ed] to flee or

  actively resist[ed] the arrest.” Harte v. Bd. of Comm’rs of Cnty. of Johnson, Kan.,

  864 F.3d 1154, 1191 (10th Cir. 2017). Ms. Surat’s resistance to arrest is conclusively

  established by her conviction. We have explained that where a plaintiff acknowledges

  she was “actively resisting arrest . . . there is no doubt th[at] officers [are] justified in

  employing some force against” the plaintiff. Hooks v. Atoki, 983 F.3d 1193, 1200

  (10th Cir. 2020). The level of Ms. Surat’s resistance—attempting to pry Officer

  Klamser’s fingers off of her arm and pawing at him—does not justify a severe use of

  force in response. Accordingly, although this factor weighs in favor of Officer

  Klamser reasonably using some force against Ms. Surat to overcome her resistance,

  his use of force had to be proportionate. See Perea v. Baca, 817 F.3d 1198, 1203

  (10th Cir. 2016) (noting “the relevant inquiry is whether the [use of force] was

  reasonable and proportionate given [the arrestee’s] resistance”). Like the district

  court, we weigh this factor as providing support for the use of minimal force.



                                               20
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022      Page: 21



         Accepting the facts assumed by the district court in denying summary

  judgment, Officer Klamser’s use of the takedown maneuver during Ms. Surat’s arrest

  was objectively unreasonable. Ms. Surat was arrested for two misdemeanor offenses,

  committed in a particularly harmless manner. She did not pose a threat to Officer

  Klamser or others after he initiated the arrest. Although she did minimally resist

  arrest, Officer Klamser’s alleged use of force against Ms. Surat—using a takedown

  maneuver to slam her face into the ground—was not proportionate given her level of

  resistance. We therefore hold that the use of the takedown maneuver to slam to the

  ground a nonviolent misdemeanant who poses no immediate threat to the officer or

  others based on minimal resistance to arrest is unreasonable and constitutes excessive

  force under the Fourth Amendment.

  3.     Clearly Established Law

         Having determined Ms. Surat’s version of the facts establishes a violation of her

  constitutional right to be free from excessive force, the next question is whether that right

  was clearly established at the time the alleged conduct occurred. In other words, the

  question is whether Ms. Surat’s right not to be thrown to the ground while she was

  resisting arrest but did not pose a danger to Officer Klamser was clearly established by

  April 2017. Unlike the district court, we answer this question in the negative.

         a.     Legal standard

         “In order for a constitutional right to be clearly established, the contours of the

  right must be sufficiently clear that a reasonable official would understand that what he is

  doing violates that right.” Quinn, 780 F.3d at 1004–05 (internal quotation marks and

                                               21
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022      Page: 22



  brackets omitted). “In other words, existing law must have placed the constitutionality of

  the officer’s conduct ‘beyond debate.’” District of Columbia v. Wesby, 138 S. Ct. 577,

  589 (2018) (quoting al-Kidd, 563 U.S. at 741). “This demanding standard protects ‘all

  but the plainly incompetent or those who knowingly violate the law.’” Id. (quoting

  Malley v. Briggs, 475 U.S. 335, 341 (1986)).

         While “the Supreme Court has ‘repeatedly told courts not to define clearly

  established law at a high level of generality,’” it has also explained that “‘officials can

  still be on notice that their conduct violates established law even in novel factual

  circumstances.’” Quinn, 780 F.3d at 1005 (first quoting al-Kidd, 563 U.S. at 742, then

  quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)). But other binding precedent informs

  that “the clearly established law must be ‘particularized’ to the facts of the case.” White,

  137 S. Ct. at 552 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). And

  plaintiffs may not identify their claim through “extremely abstract rights” because this

  would convert the rule of qualified immunity “into a rule of virtually unqualified

  liability.” Id. (quoting Anderson, 483 U.S. at 639). Ultimately, this court must assess

  whether “existing precedent [has] placed the statutory or constitutional question beyond

  debate.” Id. (quoting Mullenix, 577 U.S. at 12).

         “A plaintiff may satisfy this standard by identifying an on-point Supreme Court or

  published Tenth Circuit decision; alternatively, the clearly established weight of authority

  from other courts must have found the law to be as the plaintiff maintains.” Quinn, 780

  F.3d at 1005 (internal quotation marks omitted). Additionally, “there can be the rare

  obvious case, where the unlawfulness of the officer’s conduct is sufficiently clear even

                                                22
Appellate Case: 21-1284        Document: 010110766188          Date Filed: 11/09/2022   Page: 23



  though existing precedent does not address similar circumstances.” Est. of Ceballos v.

  Husk, 919 F.3d 1204, 1218 (10th Cir. 2019) (quoting Wesby, 138 S. Ct. at 590).

         b.      Application

         In April 2017, a reasonable officer would not have known that using a takedown

  maneuver to throw Ms. Surat to the ground while she was resisting arrest for a non-

  violent misdemeanor and not posing an immediate danger to Officer Klamser would

  violate the Fourth Amendment. Ms. Surat maintains she has met her burden on the

  second qualified immunity prong by (1) identifying an on-point published Tenth Circuit

  decision, (2) relying on out-of-circuit authority and a handful of unpublished cases from

  this circuit to meet the weight of authority standard, and (3) demonstrating this is an

  obvious case where the unlawfulness of Officer Klamser’s conduct is sufficiently clear.

  We disagree.

         In denying Officer Klamser’s motion for summary judgment, the district court

  cited one published case from this circuit: Morris v. Noe, 672 F.3d 1185 (10th Cir. 2012).

  We are not persuaded this case would have alerted a reasonable officer that the takedown

  of Ms. Surat during her arrest was unconstitutional. In Morris, this court considered an

  appeal from the denial of qualified immunity in a case where officers threw a suspected

  misdemeanant to the ground with no warning after he backed toward them with his hands

  up, offering no resistance. Id. at 1190, 1193. We concluded the plaintiff had met his

  burden on the first qualified immunity prong because the decedent “posed no threat to

  [the officer] or others, nor did he resist or flee.” Id. at 1198.



                                                 23
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022       Page: 24



         We concluded in Morris that the arrestee did not resist arrest. Id. at 1196 (noting

  the decedent “did not struggle with the officers before or after they took him to the

  ground”). To the contrary, Ms. Surat had “attempted to pry [Officer] Klamser’s fingers

  off of her arm and pawed at [his] arms” before Officer Klamser threw her to the ground.

  App. Vol. 5 at 94. The existence of some level of resistance to arrest meaningfully

  distinguishes Morris from the case at hand such that it does not “squarely govern,”

  Mullenix, 577 U.S. at 15, the facts of this case and did not “put an objective officer in

  [Officer Klamser’s] position on notice that he was violating [Ms. Surat]’s Fourth

  Amendment rights,” Emmett, 973 F.3d at 1137. Because Ms. Surat has not identified a

  Supreme Court or other published Tenth Circuit case addressing facts sufficiently similar

  to those surrounding Ms. Surat’s arrest, we next turn to her reliance on out-of-circuit

  decisions and a handful of unpublished cases from this circuit to satisfy the weight of

  authority approach.

         To support this approach, Ms. Surat relies on five cases from other circuits and

  three of our unpublished cases: (1) Shannon v. Koehler, 616 F.3d 855 (8th Cir. 2010);

  (2) Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir. 2007); (3) Smith v. City of

  Troy, Ohio, 874 F.3d 938 (6th Cir. 2017) (per curiam); (4) Patel v. City of Madison, 959

  F.3d 1330 (11th Cir. 2020); (5) Sconiers v. Lockhart, 946 F.3d 1256 (11th Cir. 2020);

  (6) Long v. Fulmer, 545 F. App’x 757 (10th Cir. 2013) (unpublished); (7) Cook v. Peters,

  604 F. App’x 663 (10th Cir. 2015) (unpublished); and (8) Roe v. City of Cushing, 1993

  WL 482968 (10th Cir. Nov. 24, 1993) (unpublished table order). Because the factual

  scenarios present in the five out-of-circuit cases are sufficiently distinguishable, they fail

                                                24
Appellate Case: 21-1284      Document: 010110766188           Date Filed: 11/09/2022         Page: 25



  to provide the weight of authority necessary to clearly establish Officer Klamser’s

  conduct violated the Fourth Amendment. Moreover, the unpublished cases from this

  circuit cannot satisfy the weight of authority approach for demonstrating the law is

  clearly established.

         In Shannon, when the officers responded to an altercation at a bar, the plaintiff

  “strongly state[d] to [one of the officers], using profanity, that he own[ed] the bar, d[id]

  not need [the officer], and order[ed] [the officer] to get out of the bar.” 616 F.3d at 858.

  The officer alleged the plaintiff “poke[d] him,” twice in the chest. Id. The officer then

  “perform[ed] a takedown, which cause[d] [the plaintiff] to hit a bar stool and land on the

  hardwood floor.” Id. Taking the facts in the light most favorable to the plaintiff, the

  Eighth Circuit concluded, “it was not reasonable for [the officer] to use more than de

  minimis force against [the plaintiff]” where “he was not suspected of committing a

  serious crime,” “did not attempt to flee or actively resist arrest,” and “posed little or no

  threat to [the officer] or others.” Id. at 862–63. Importantly, the Eighth Circuit concluded

  a jury could find the plaintiff in Shannon did not resist arrest. Here, Ms. Surat was

  convicted for resisting arrest, making this case easily distinguishable.

         In Blankenhorn, police officers saw the plaintiff at a shopping mall and believed

  he had been previously barred from the location based on prior interactions. 485 F.3d at

  467. Based on a suspicion that the plaintiff was trespassing, the officer ordered the

  plaintiff to kneel for an arrest. Id. at 469. The plaintiff refused to kneel and several

  officers then immediately “gang-tackl[ed] him, punch[ed] him, and us[ed] hobble

  restraints” to arrest him. Id. at 467. Blankenhorn is not comparable to the present facts

                                                25
Appellate Case: 21-1284      Document: 010110766188           Date Filed: 11/09/2022      Page: 26



  both because the level of force employed by the officers there was significantly more

  extensive than Officer Klamser’s takedown of Ms. Surat and because the Blankenhorn

  plaintiff’s only resistance was the refusal to kneel when asked. See id. at 469.

         In Smith, the plaintiff began experiencing a seizure while driving. 874 F.3d at 942.

  A witness called the police to report suspicious activity. Id. When the officer arrived, the

  plaintiff was holding onto a chain-link fence, swaying back and forth with his pants

  around his knees and was yelling “[b]aby.” Id. When the plaintiff did not respond to

  requests to identify himself and return to his car, the officer peeled the plaintiff’s fingers

  from the fence. Id. In response, the plaintiff pulled his arm away from the officer, who

  immediately took the plaintiff to the ground with a leg sweep. Id. Another officer arrived

  as back up and tased the plaintiff when he did not comply with an order to put his hands

  behind his back. Id. The Sixth Circuit concluded “[i]t is well-established at the time of

  the incident in this case that a non-violent, non-resisting, or only passively resisting

  suspect who is not under arrest has a right to be free from an officer’s use of force.” Id. at

  945. Here, Ms. Surat was under arrest, resisting arrest, and interfering with a police

  officer. Although she, like the Smith plaintiff, was taken to the ground, Ms. Surat was not

  tased. Thus, neither the level of resistance nor the amount of force present in that case is

  comparable to the factual scenario here.

         To support the district court’s finding that her right to be free from Officer

  Klamser’s takedown in these circumstances is clearly established, Ms. Surat cited two

  additional out-of-circuit cases. In Patel, the Eleventh Circuit clarified “[w]e have

  repeatedly ruled that a police officer violates the Fourth Amendment, and is denied

                                                26
Appellate Case: 21-1284      Document: 010110766188          Date Filed: 11/09/2022      Page: 27



  qualified immunity, if he or she uses gratuitous and excessive force against a suspect who

  is under control, not resisting, and obeying commands.” 959 F.3d at 1343 (quoting

  Saunders v. Duke, 766 F.3d 1262, 1265 (11th Cir. 2014)). Because Ms. Surat was

  resisting and not obeying commands, this proposition of law is unhelpful to her position.

  The next case offered by Ms. Surat, Sconiers, considers an Eighth Amendment excessive

  force claim involving sexual assault in a prison, 946 F.3d at 1260–61, and cannot create

  clearly established law in this Fourth Amendment excessive force case.

         These out-of-circuit cases support the general principle “that force is least justified

  against nonviolent misdemeanants who do not flee or actively resist arrest.” Morris, 672

  F.3d at 1198. But even when considered cumulatively, they do not establish by the

  weight of authority that the constitutional right we have recognized here was clearly

  established at the time Officer Klamser initiated the takedown maneuver against

  Ms. Surat.

         Next, Ms. Surat relies on a series of unpublished decisions from this circuit that

  she contends should have put Officer Klamser on notice that his conduct was

  unconstitutional. See Long, 545 F. App’x at 759–60 (affirming the denial of qualified

  immunity for an officer who separated the shoulder of a parent accused of misdemeanor

  theft from a children’s hospital cafeteria where the parent did not pose any threat to the

  safety of the officer or others, and “only minimal[ly] resist[ed]” arrest); Cook, 604 F.

  App’x at 664 (affirming the denial of qualified immunity for a deputy sheriff who used a

  “forceful takedown” to arrest a teenager who had cursed at him while the deputy was

  working as a security guard); and Roe, 1993 WL 482968, at *3 (affirming the denial of

                                               27
Appellate Case: 21-1284       Document: 010110766188           Date Filed: 11/09/2022       Page: 28



  qualified immunity for an officer who used a takedown maneuver to arrest a teenager

  who was verbally combative with the officer where the plaintiff’s crimes “were not

  severe, and there [was] little evidence that he posed an immediate threat to the safety of

  the officers[,]” and “[a]lthough he resisted the arrest . . . it [wa]s not clear that the force

  used was proportionate to the resistance offered”). Ms. Surat’s argument fails, however,

  because we have repeatedly explained that clearly established law may not be based on

  our unpublished decisions. Williams v. Hansen, 5 F.4th 1129, 1132–33 (10th Cir. 2021)

  (citing Green v. Post, 574 F.3d 1294, 1305 n.10 (10th Cir. 2009) (“In determining

  whether the law was clearly established, we have held that we may not rely upon

  unpublished decisions.”); Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (“An

  unpublished opinion, . . . even if the facts were closer, provides little support for the

  notion that the law is clearly established. . . .”)). Where “unpublished opinions are not

  even regarded as binding precedent in our circuit. . . [w]e could not allow liability to be

  imposed upon public officials based upon unpublished opinions that we ourselves have

  determined will be binding only upon the parties immediately before the court.” Green,

  574 F.3d at 1305 n.10 (quoting Hogan v. Carter, 85 F.3d 1113, 1118 (4th Cir. 1996)).

  Moreover, to establish that a right is clearly established under the “weight of authority”

  standard, a plaintiff must identify more than “a handful of decisions . . . that lend support

  to his claim.” Christensen v. Park City Mun. Corp., 554 F.3d 1271, 1278 (10th Cir.

  2009). Beyond identifying a handful of unpublished cases from this circuit, Ms. Surat has

  failed to show the constitutional right asserted here was clearly established by the weight

  of authority at the time of the incident.

                                                 28
Appellate Case: 21-1284      Document: 010110766188           Date Filed: 11/09/2022      Page: 29



         Finally, this is not one of the “rare obvious case[s]” where reliance on Graham

  alone is sufficient under Supreme Court precedent. Wesby, 138 S. Ct. at 590. For

  example, in Davis v. Clifford, 825 F.3d 1131 (10th Cir. 2016), this court relied on

  Graham itself in light of the “disturbing” “degree of force allegedly used by police

  officers in th[at] case.” Id. at 1136. There, an officer suspected the plaintiff of driving

  with a suspended license. Id. at 1133–34. The officer called for backup and multiple

  officers confronted the plaintiff by banging on her car with batons. Id. at 1134. The

  plaintiff locked the car doors, rolled the windows up, and did not exit the vehicle. Id. The

  officers ordered her to step out of the car and she responded that she would exit the

  vehicle “if the officers promised not to hurt her.” Id. The officers responded by breaking

  the window of her car, pulling the plaintiff out by her hair, and forcing her face-down on

  the glass-shattered pavement to handcuff her. Id. This court concluded that at the time of

  the plaintiff’s arrest, it was “clearly established law that the use of disproportionate force

  to arrest an individual who has not committed a serious crime and who poses no threat to

  herself or other constitutes excessive force.” Id. at 1137. Ms. Surat was not faced with

  multiple officers violently breaking into her vehicle and dragging her through broken

  glass for a suspected traffic offense. Although we hold that Officer Klamser exceeded the

  level of force necessary to respond to Ms. Surat’s resistance to arrest, this is not one of

  the “rare and obvious cases” where the degree of force rises to a level justifying reliance

  on Graham itself to clearly establish the law. Id. at 1137.

         None of the precedent identified by Ms. Surat would have made it clear to every

  reasonable officer that throwing Ms. Surat to the ground in response to her minimal

                                                29
Appellate Case: 21-1284     Document: 010110766188        Date Filed: 11/09/2022    Page: 30



  resistance would violate the Fourth Amendment. As a result, Officer Klamser is entitled

  to qualified immunity.

                                  III.   CONCLUSION

        For the foregoing reasons, we DENY Ms. Surat’s motion to dismiss the appeal.

  We exercise jurisdiction over Officer Klamser’s challenges to abstract issues of law

  and conclude that although the district court correctly determined Officer Klamser

  violated Ms. Surat’s constitutional right to be free from excessive force, it erred in

  denying him qualified immunity because that right was not clearly established at the

  time of the incident. Accordingly, we REVERSE the district court’s denial of Officer

  Klamser’s motion for summary judgment.




                                             30